Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed November 9th, 2021, with respect to the 35 USC 103 rejections of the independent claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Demjanenko (US 2004/0073773).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.  Claims 1-4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (US 2013/0185540, herein Hung) in view of Moyer et al (US 2009/0100247, herein Moyer) and Demjanenko (US 2004/0073773).

Regarding claim 1, Hung teaches a digital data processor comprising:
an instruction memory storing instructions each specifying a data processing operation and at least one data operand field (Fig 1, program memory 106 & [0023], operands);
an instruction decoder coupled to the instruction memory for sequentially recalling instructions from the instruction memory and determining the data processing operation and the at least one data operand ([0019] & [0025], decoders); and

recalling data elements from a specified location and at least one adjacent location to the specified location, in a specified number of at least one table, the recalled data elements including at least one interpolated data element in the adjacent location ([0156-0157], [0167], perform table lookup & [0022], adjacent memory lanes); and
storing the recalled data elements in successive slots in a destination register ([0156-0157] & [0165], destination location as register).
Hung fails to teach wherein the specified location is specified according to an index value, and wherein the at least one adjacent location is indicated by an interpolation value.
Moyer teaches a digital data processor wherein a location to be read is specified according to an index value, and wherein at least one adjacent location is indicated by an interpolation value (Figs 6-8, [0032], [0034-0038], adjacent elements to be read indicates by source registers and index values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hung, Moyer, and Demjanenko to utilize index and interpolation values to specify the number of elements to be loaded by the data processing operation.  While Hung does disclose the use of indexing memory locations (Hung [0047], [0063], [0228]), Hung does not disclose the use of explicit index or interpolation values to indicate how many elements are to be accessed by the data processing operation.  However, as Hung does indicate that the number of values to be accessed in parallel may need to be constrained to retrieving 1, 2, or 4 values per table (Hung [0228]), utilizing an explicit field to indicate the number of values to be accessed, such as the index values disclosed by Moyer, would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Demjanenko teaches a digital data processor wherein stored recalled data elements include an extension of a number of elements based on a scaled promotion type ([0235-0240], operand promotion & [0492-0493], Table 4-5, promote operands to desired field of target operand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hung, Moyer, and Demjanenko with those of Demjanenko to utilize an element promotion extension when storing multiple elements in a destination register.  While Hung discusses using multiple data sizes in performing parallel table lookups (Hung [0157]), Hung does not specifically disclose the technique of promotion for storing multiple smaller elements in a single destination register.  However, as both Hung and Demjanenko disclose the use of multiple element registers for lookup table operations (Hung [0157], Demjanenko [0887]), using an explicit field to identify the scale of element promotion for the destination register would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, The combination of Hung, Moyer, and Demjanenko teaches the digital data processor of claim 1, wherein: the data register file includes a plurality of data registers designated by register number, each data register storing data (Hung [0023], register file 306);
the look up table read instruction includes a destination operand field specifying a register number of one of the data registers in the data register file (Hung [0165]); and
the instruction decoder is configured to decode the look up table read instruction to identify the data register having the register number of the destination operand field as the destination register (Hung [0165]).

Regarding claim 3, The combination of Hung, Moyer, and Demjanenko teaches the digital data processor of claim 2, wherein:

the instruction decoder is configured to decode the look up table read instruction to employ portions of the data register having the register number of the source operand field as a pointer to the specified location of the recall (Hung [0164]).

Regarding claim 4, The combination of Hung, Moyer, and Demjanenko teaches the digital data processor of claim 3, wherein:
the look up table read instruction specifies a look up table base address register storing a table base address (Hung [0162]); and
the instruction decoder is configured to decode the look up table read instruction to employ the pointer as an offset to the table base address stored in the look up table base address register (Hung [0162]).

Regarding claim 10, The combination of Hung, Moyer, and Demjanenko teaches the digital data processor of claim 1, further comprising:
a level one data memory comprising (Hung Fig 1, data memory 108):
a first portion including a level one data cache coupled to the at least one operational unit, wherein the first portion is configured to store data for manipulation by the at least one operational unit, wherein the level one data872813-v3/3300-3840085TI-77734 cache services memory reads and writes of the least one operational unit (Hung [0020], cache memory & [0021-0022]); and
a second portion including memory directly accessible via the at least one operational unit, wherein the at least one table is stored in the second portion of the level one data memory (Hung [0021]);
wherein a location from which the data elements are recalled by the at least one operational unit in response to the look up table read instruction are in the second portion of the level one data memory (Hung [0156-0157]).


Claims 11-14 refer to a method embodiment of the processor embodiment of claims 1-4.  Therefore, the above rejections for claims 1-4 are applicable to claims 11-14, respectively.

3.  Claims 5-9, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hung, Moyer, and Demjanenko in view of Tan et al (US 2002/0053015, herein Tan).

Regarding claim 5, The combination of Hung, Moyer, and Demjanenko teaches the digital data processor of claim 1, wherein the look up table read instructions specifies a look up table data element size field that indicates the specified data size ([0159]).
Hung, Moyer, and Demjanenko fail to teach wherein the look up table data element size is contained in a configuration register specified by the look up table read instruction.
Tan teaches a digital data processor wherein a look up table read instructions specifies a configuration register having a field that indicates a specified data size ([0031], mode register indicating addressing mode and table size, [0062] & [0064], mode register indicates addressing mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hung, Moyer, and Demjanenko with those of Tan to utilize a configuration register for specifying parameters for the lookup table operation such as the data size.  While Hung discloses that the operation itself includes a field for indicating a data size, one of ordinary skill in the art would understand that using either an explicit operand field or a register indicator for indicating instruction parameters is merely a design decision and both options provide 

Regarding claim 6, the combination of Hung, Moyer, Demjanenko, and Tan teaches the digital data processor of claim 5, wherein the look up table configuration register (Tan [0031, mode register) includes an interpolation field specifying a number of data elements of the specified data size to be recalled including the data element at the specified location (Hung [0167], interpolation).

Regarding claim 7, the combination of Hung, Moyer, Demjanenko, and Tan teaches the digital data processor of claim 6, wherein the interpolation field is configured to indicate a number of data elements selected from one of no interpolation, 2-element interpolation, 4-element interpolation, and 8-element interpolation (Hung [0167]).

Regarding claim 8, the combination of Hung, Moyer, Demjanenko, and Tan teaches the digital data processor of claim 5, wherein the look up table configuration register include a table size field specifying a size of each of the at least one table (Tan [0031], table size in mode register).

Regarding claim 9, the combination of Hung, Moyer, Demjanenko, and Tan teaches the digital data processor of claim 5, wherein the look up table configuration register includes a field specifying a number of tables of a table set (Tan [0031], mode register & Hung [0160]).



Claims 15-19 refer to a method embodiment of the processor embodiment of claims 5-9.  Therefore, the above rejections for claims 5-9 are applicable to claims 15-19, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stephens et al (US 2018/0196673) discloses a processor for utilizing multiple element vectors in lookup table operations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182